                                              Case 3:20-cv-04046-SI Document 31 Filed 10/30/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JEAN M BORERELLI,
                                   4                                                   Case No. 20-cv-04046-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         CUTERA, INC.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: 3/19/21 at 3:00 PM.
                                       Counsel must file a joint case management statement by: 3/12/21.
                                  12
Northern District of California
 United States District Court




                                       INITIAL WRITTEN DISCOVERY Exchanged by: 11/30/20.
                                  13
                                       MEDIATION DEADLINE: 2/1/21.
                                  14

                                  15   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  16   NON-EXPERT DISCOVERY CUTOFF is: 3/1/21.

                                  17   LAST DAY TO AMEND PLEADINGS: 4/1/21.
                                  18
                                       COMPLETION OF DEPOSITIONS is: 5/21/21.
                                  19
                                       DESIGNATION OF EXPERTS: 4/16/21; SUPPLEMENTAL DESIGNATION: 5/14/21;
                                  20   REBUTTAL: 6/11/21;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  21
                                       EXPERT DISCOVERY CUTOFF is: 7/16/21.
                                  22

                                  23   DISPOSITIVE MOTIONS SHALL be filed by: 8/16/21;
                                            Opp. Due: 9/13/21; Reply Due: 10/4/21;
                                  24        and set for hearing no later than 10/15/21 at 10:00 AM.
                                  25   PRETRIAL CONFERENCE DATE: 11/16/21 at 3:30 PM. The parties are instructed to
                                       contact the Courtroom Deputy (sicrd@cand.uscourts.gov) if they would like to request an
                                  26
                                       earlier time for the Conference.
                                  27

                                  28
                                                 Case 3:20-cv-04046-SI Document 31 Filed 10/30/20 Page 2 of 2




                                       Jury TRIAL DATE: 11/29/21 at 8:30 AM.
                                   1          Courtroom 1, 17th floor.
                                   2
                                       TRIAL LENGTH is estimated to be 5 days.
                                   3
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   4

                                   5
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   6   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   7   action.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: October 30, 2020

                                  11                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
